                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division



UNITED STATES OF AMERICA


V.                                                      Criminal Case No.3:20-MJ-00050-l


ESTEE WASHINGTON,
          Defendant.


                                TEMPORARY DETENTION ORDER


          Upon motion of the United States Attorney, and finding that this case involves(1)an

offense described in 18 U.S.C. § 3142(f)(l)(A)-(E) or(2)a serious risk that the defendant will

flee or will, or will attempt to, obstruct justice or threaten, injure, or intimidate a prospective

witness or juror, pursuant to 18 U.S.C. § 3142(f)(2)(A)-(B), it is ORDERED that:

          1. The defendant is committed to the custody ofthe Attorney General ofthe United

States pursuant to 18 U.S.C. § 3142(i)for confinement in a corrections facility, separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.

          2. The defendant be afforded reasonable opportunity to consult with his attorney.

          3. That the person in charge of the corrections facility deliver the defendant to the United

States Marshal, and the United States Marshal produce the defendant before this Court on

                                                                 ,for a Detention Hearing.

       4. The Clerk is directed to FILE this Order electronically and notify all counsel ofrecord

and the United States Marshals Service, Richmond Division, accordingly.



                                                                             /s/
                                                                Roderick C. Young
                  I                                             United States Magistrate ge
Dated: March             2020
Richmond, Virginia
